Mr. Justice Hand delivered the opinion of the court: The plaintiff in error, Andrew W. Morell, was convicted of a violation of the wheel tax ordinance of the city of Chicago in the municipal court of Chicago, and was fined $25 and costs and ordered committed to the house of correction until the fine and costs were paid, and he has sued out this writ of error to reverse said judgment. The only question raised upon this record is the constitutionality of the wheel tax ordinance of the city of Chicago. The position of the plaintiff in error, as defined in his brief, is, that said ordinance is unconstitutional for the reason that it is a revenue ordinance and imposes a penalty for its violation which may be enforced by arrest and imprisonment, which, it is argued, amounts to the enforcement and collection of a tax,—which, it is said, is a debt,— by arrest and imprisonment. In Harder’s Fire Proof Storage and Van Co. v. City of Chicago, 235 Ill. 58, and in Ayres v. City of Chicago, 239 id. 237, the constitutionality of the wheel tax ordinance of the city of Chicago was sustained. The question here raised, however, was not there considered. The law is well settled in this State that an action to recover a penalty for the violation of a municipal ordinance is a civil action,,and, although commenced by affidavit and warrant, it is not a criminal proceeding, and the penalty imposed for the violation of such an ordinance is not, within the meaning of the constitution, a debt. (Webster v. People, 14 Ill. 365; Town of Partridge v. Snyder, 78 id. 519; City of Chicago v. Kenney, 35 Ill. App. 57; Rich v. People, 66 Ill. 513; Kennedy v. People, 122 id. 649.) The proceeding in which plaintiff in error was arrested, fined and ordered imprisoned was not a proceeding to collect the wheel tax upon his automobile, as it seems to- be his view, but it was a proceeding commenced against him to collect the penalty imposed by the ordinance for using his automobile upon the streets of the city of Chicago without having complied with the wheel tax ordinance, and had he paid the fine imposed upon him and the costs adjudged against him he would not have had the right to run his automobile upon the streets of the city of Chicago without first taking out a license under the wheel tax ordinance. We think, therefore, it is clear that the city had the right to enforce said ordinance against the plaintiff in error by fine and imprisonment. The plaintiff in error relies upon State v. Green, 27 Neb. 64, and three other cases decided by the Supreme Court of Nebraska, to sustain his contention. The cases from that State referred to are out of line with the adjudications in this and other States, (St. Louis v. Sternberg, 69 Mo. 289; St. Louis v. Green, 70 id. 562; Johnson v. Mayor, 114 Ga. 426; Salt Lake City v. Christensen Co. 34 Utah, 38; Cousins v. State, 50 Ala. 113; Matter of Guerrero, 69 Cal. 88; Stewart v. Potts, 49 Miss. 749; People v. Mulholland, 82 N. Y. 324; State v. Cohen, 84 N. C. 771; Ex parte Schmidt, 2 Tex. App. 196; Commonwealth v. Byrne, 20 Gratt. 165;) and they have been overruled by the Supreme Court of Nebraska in the late case of Rosenbloom v. State, 64 Neb. 342. The judgment of the municipal court will be affirmed. Judgment affirmed.